Opinion issued December 31, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00647-CV
                           ———————————
             ROBERT HOVEL AND TANIA HOVEL, Appellants
                                        V.
     CHARLES MAHLER AND 7677 REAL STREET, LLC, Appellees


                   On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Case No. 2010-02562


                         MEMORANDUM OPINION

      Appellants, Robert Hovel and Tania Hovel, have filed a motion to dismiss

the appeal. No other party has filed a notice of appeal, and no opinion has issued.

Further, although appellants failed to include a certificate of conference in their

motion, appellants’ motion includes a certificate of service, more than 10 days
have passed since the motion was filed, and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                  PER CURIAM


Panel consists of Justices Keyes, Higley, and Massengale.




                                           2